Citation Nr: 1109718	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income for the years 2004 through 2006 was properly calculated for purposes of determining entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Pension Maintenance Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted entitlement to nonservice-connected pension benefits in a December 2003 rating decision.  He began receiving monthly pension benefits based on his report that he was a single Veteran with no dependents and no countable income.

In March 2007, VA sent the Veteran a letter notifying him that VA had reviewed his 2004 income and discovered income for that year that did not agree with the income report he had furnished to VA.  This information had presumably been obtained from the Internal Revenue Service (IRS) through the Income Verification Match (IVM) process.  He was notified that, "If all of this income had been reported to VA, we would have reduced or terminated your 2004 pension."  The Veteran was informed that VA must verify the accuracy of income before it can consider making adjustments to his benefits.  The letter notified the Veteran of the income information it had received and requested that the Veteran either verify or dispute these figures.  In July 2008, the Veteran was sent a similar letter concerning discrepancies between his reported and verified income levels for the year 2005, while a letter pertaining to the year 2006 was sent in October 2008.

The Veteran did not respond to the March 2007 or July 2008 letters.  In July 2008, VA sent the Veteran a letter proposing to reduce his nonservice-connected pension benefits effective February 1, 2004.  He was again notified of the unreported income information that had been obtained through the IVM process.  He was notified that the unreported employment income would be counted from February 1, 2004, to the present unless the Veteran provided evidence that he no longer received this income or that the reported income figure was incorrect.  He was informed of the types of documents that could be submitted for income verification.  

The Veteran did not respond to the July 2008 letter.  In September 2008, VA issued a decision reducing the Veteran's benefits in accordance with the terms that had been set forth in the July 2008 letter.  

The Veteran filed a notice of disagreement with the benefit reduction in September 2008.  In this letter he stated, in pertinent part, that he had only briefly worked for the employers that were listed on the 2004 and 2005 IVM forms.  (The letter regarding the Veteran's 2006 income had not yet been issued.)  A statement of the case was issued in January 2009, and a substantive appeal was received by VA in May 2009.

VA Adjudication Procedure Manual M21-1MR, Part X, Chapter 9, Income Verification Match (IVM): Basic Components (M21-1MR), outlines the procedures that are to be followed in developing IVM cases.  According to the M21-1MR, "VA must make reasonable efforts to verify IRS return information from a source independent of the IRS."  M21-1MR, Part X, Chapter 9, 2.b.  In cases such as the one at hand, "An attempt must have been made to contact the income payer if the income recipient was the VA beneficiary."  Id.

The verification process is considered to have been completed if VA made a good faith effort with no response from the payer or recipient in, in cases in which the income recipient is the beneficiary and 60 days have elapsed with no response.  M21-1MR, Part X, Chapter 9, 11.a.

Under M21-1MR, Part X, Chapter 9, 2.c, if a response is received that essentially states that the payer will not furnish the information requested, the verification requirement has not been met.  Further action to verify the match amount is required, and an administrative subpoena may be necessary.

The Board finds that more development is required before this case may be decided.  Specifically, records reflect that VA attempted to verify the income information that was received through the IVM process.  It received the requested information from some of the Veteran's employers.  The only relevant response it received from the Veteran is an April 2009 unreimbursed medical expenses report indicating that the Veteran paid $60 for a medical examination in November 2006.

No response was received within 60 days from two of the Veteran's reported employers and, as noted above, VA did not receive the requested information from the Veteran.  Because the RO had sent income verification requests to both the Veteran and the payers, and because more than 60 days had elapsed without responses, the Board finds that the verification process as outlined under M21-1MR, Part X, Chapter 9, 11.a, has been completed with respect to these two employers. 

However, a May 2008 message of record from one of the Veteran's employers, Allied Barton, indicates that the Social Security Number that had been supplied by VA does not match the Social Security Number that is on record with Allied Barton.  VA was asked to either submit a copy of the Veteran's Social Security card showing that its number was correct, or was told to resubmit the information using a corrected Social Security Number.  There is no evidence of record indicating that VA took either of these actions.

After reviewing the adjudication manual, the Board concludes that the verification requirement has not been met for the income that was reportedly earned from Allied Barton.  Specifically, the Board concludes that any failure to provide the information that was requested by Allied Barton does not satisfy the good faith requirement of the M21-1MR.  

As noted above, the manual generally considers the duty to verify to have been satisfied when the payer provides the requested information.  In addition, the Board observes that the duty to verify has generally not been satisfied when there is an affirmative indication from the payer that the payer does possess such information.  In the case at hand, Allied Barton did indicate that it was cooperating with VA's verification attempts.  Therefore, the Board cannot consider the duty to verify to have been satisfied until VA either satisfactorily confirms the Veteran's identity and receives the requested information or determines that Allied Barton did not have the Veteran's employment information.  As such, a remand is required in order to obtain this information.

On remand, the RO should also prepare a clear audit of how it calculated the Veteran's benefits, including the precise amount of any estimated overpayment.  The RO should also make sure that any notice of overpayment that was sent to the Veteran was associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact Allied Barton and follow up on its May 2008 income verification response.  Determine whether the correct Social Security Number was provided in the first inquiry and send verification of the Veteran's correct Social Security Number if necessary.

Income verification attempts should follow the appropriate procedures as outlined in M21-1MR, Part X, Chapter 9.

2.  Prepare an audit of the Veteran's calculated benefit payments, specifically identifying all sources of income that were used to calculate his entitlement to benefits and the precise amount of the overpayment that was incurred following the initial account audit.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


